Citation Nr: 0416593	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, fracture of the right ring finger. 


REPRESENTATION

Appellant represented by:	Heidi Halleck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The RO denied entitlement to an increased 
(compensable) evaluation for residuals, fracture of the right 
ring finger.  

In January 2004 the veteran provided oral testimony before 
the undersigned Veterans Law Judge at a hearing held in 
Washington, D.C., a transcript of which has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  The 
content of the November 2002 RO notice letter was directed to 
service connection rather than an increased rating.

Additionally, the Board notes that no comprehensive VA 
examination was completed in connection with the current 
claim and evaluations in the outpatient records as well as an 
examination late in 2000 did not indicate that the claims 
file was available.  Further, there seems to be uncertainty 
among VA and private examiners regarding the etiology of the 
right hand neuropathy and this raises an intertwined issue 
since impairment of hand function is an alternative basis for 
rating the disability.  

The fact that these VA examinations were conducted without 
access to the appellant's claims file renders the subject 
examinations inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

It appears that the statement of the case and supplemental 
statement of the case did not provide the recently amended 
rating criteria for ankylosis of the fingers and it is 
difficult for the Board to accurately apply either version of 
the criteria without detailed medical findings that correlate 
with the rating criteria.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his disability of the 
right ring finger since November 2000.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  The VBA AMC should arrange for VA 
special neurological and orthopedic 
examinations of the veteran, by a 
neurologist and an orthopedic surgeon or 
other available appropriate medical 
specialists including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of residuals of a 
fracture of the right ring finger and 
whether such disability caused or 
aggravated any neuropathy of the right 
hand.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and the 
previous and amended criteria for rating 
musculoskeletal disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

(a) Does the service-connected right ring 
finger disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected right ring 
finger disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right ring finger disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right ring finger 
disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
ring finger disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right ring finger 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

The examiners should also address whether 
it is at least as likely as not that any 
neuropathy of the right hand found is 
causally related to the right ring finger 
disability.

If such causal relationship is not found 
to exist, the examiners must express an 
opinion as to whether the service-
connected disability of the right ring 
finger aggravates any neuropathy of the 
right hand.  If such aggravation is 
determined to exist, the examiners must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any right hand 
neuropathy found present:

(2) The increased manifestation which, in 
the examiners' opinion, are proximately 
due to the service-connected right ring 
finger disability based on medical 
considerations; and


(3) The medical considerations supporting 
an opinion that increased manifestations 
of any right hand neuropathy found 
present are proximately due to the 
service-connected right ring finger 
disability.

Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale, 
and address the 38 C.F.R. § 4.40, 4.45, 
4.59, and the previous and amended 
criteria for rating finger disabilities.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for a right ring 
finger disability.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2003), 
and the previous as well as revised 
criteria for rating ankylosis and 
limitation of motion of the fingers.  The 
VBA AMC should also adjudicate the 
intertwined issue of service connection 
for neuropathy of the right hand.  In so 
doing, the VBA AMC should document its 
application of 38 C.F.R. § 3.310(a) 
(2003), and Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluation and may result in a denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

